      Case 4:21-cv-02468 Document 1 Filed on 07/30/21 in TXSD Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

HERIANA OBEGINSKI,                              §
                                                §
       Plaintiff,                               §
                                                §
                                                §
                                                §
v.                                              §                  CASE NO. 4:21-CV-02468
                                                §
UNITED AIRLINES, INC. and                       §
ASSOCIATION OF UNITED FLIGHT                    §
ATTENDANTS,                                     §
                                                §
       Defendants.                              §



          DEFENDANT UNITED AIRLINES, INC.’S NOTICE OF REMOVAL


TO:    Clerk of Court
       United States District Court
          for the Southern District of Texas
       515 Rusk Avenue
       Houston, Texas 77002

       Clerk of the 133rd Judicial District Court
       Harris County Courthouse
       201 Caroline Street, 11th Floor
       Houston, Texas 77002

       Ms. Heriana Obeginski, by and through her attorney of record
       Mr. Dean J. Schaner
       Schaner Law Firm
       5313 Pocahontas Street
       Bellaire, Texas 77401

       Defendant United Airlines, Inc. (“UA”) files this notice of removal of this case, brought

by Plaintiff Heriana Obeginski (“Obeginski”), from the 133rd Judicial District Court of Harris

County, Texas, under 28 U.S.C. §§1332, 1441, and 1446, on the following grounds:
      Case 4:21-cv-02468 Document 1 Filed on 07/30/21 in TXSD Page 2 of 6




                                              I.
                                           EXHIBITS

       1.      To support this notice of removal, UA provides the Court with the following

exhibits:

               a.     Exhibit 1: All executed process;

               b.     Exhibit 2: Obeginski’s original petition, filed July 7, 2021;

               c.     Exhibit 3: UA’s original answer, filed July 30, 2021;

               d.     Exhibit 4: State Court docket sheet;

               e.     Exhibit 5: Index of matters being filed;

               f.     Exhibit 6: List of counsel of record; and

               g.     Exhibit 7: Public Record of the Office of the Illinois Secretary of State.

                                            II.
                                        BACKGROUND

       2.      Obeginski filed her original petition against UA on July 7, 2021, alleging worker’s

compensation retaliation and disability discrimination in connection with her employment

termination. See Ex.2. The Harris County District Clerk assigned Obeginski’s original petition

Case No.2021-40670 on the docket of the 133rd Judicial District Court. See Ex.2. Obeginski

completed service of process of her original petition on UA by delivering certified mail to UA’s

registered agent on or about July 12, 2021. UA files this notice of removal in a timely manner,

within the removal statute’s thirty-day limit. 28 U.S.C. §1446(b).

                                      III.
                    REMOVAL BASED ON DIVERSITY JURISDICTION

       3.      The Court has original jurisdiction over this matter based on the diversity of

citizenship of the parties and the amount in controversy exceeding $75,000. 28 U.S.C. §1332(a)(1).
      Case 4:21-cv-02468 Document 1 Filed on 07/30/21 in TXSD Page 3 of 6




Because the Court has original jurisdiction, UA may remove this matter from state court to federal

court. 28 U.S.C. §1441(a).

                                               A.
                          Obeginski Is a Citizen of the State of Texas.

       4.      At all times relevant to this matter, Obeginski has qualified as a citizen of the State

of Texas. 28 U.S.C. §1332(a).

       For diversity purposes, citizenship means domicile. … A person’s domicile is the
       place of his true, fixed, and permanent home and principal establishment, and to
       which he had the intention of returning whenever he is absent therefrom.

Mas v. Perry, 489 F.2d 1396, 1399 (5th Cir. 1974); see also Coury v. Prot, 85 F.3d 244, 249 (5th

Cir. 1996) (“[S]tate citizenship for diversity purposes is regarded as synonymous with domicile.”).

In her original petition, Obeginski admits that she worked as a flight attendant based in Houston,

Texas for 20 years. See Ex.2 ¶7. By alleging that she worked for UA for so long, Obeginski also

admits that her fixed and permanent home lies in Texas. Id. Without any doubt, Obeginski has

Texas citizenship.

                                               B.
                             UA Is a Citizen of the State of Illinois.

       5.      At all times relevant to this matter, UA has not been a citizen of the State of Texas.

For diversity purposes, a corporation qualifies as a citizen of (a) its state of incorporation and (b)

the state where it has its principal place of business. 28 U.S.C. §1332(c)(1). UA operates a

corporation organized under the laws of the State of Delaware and maintains its headquarters in

the State of Illinois. “The principal place of business is where the corporation's high level officers

direct, control, and coordinate the corporation's activities.” Swindol v. Aurora Flight Sciences

Corp., 805 F.3d 516, 519 (5th Cir. 2015) (quoting Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010)).

The Court may take judicial notice of uncontroverted public records establishing that UA’s

principal place of business lies in Chicago, Illinois. Swindol, 805 F.3d at 519 & n.2 (citing
       Case 4:21-cv-02468 Document 1 Filed on 07/30/21 in TXSD Page 4 of 6




Kaufman v. Western Union Telegraph Co., 224 F.2d 723, 725 (5th Cir. 1955) and FED.R.EVID.

201(b)(2)). In particular, the Office of the Illinois Secretary of State lists UA’s president and

corporate secretary as having offices in Chicago, Illinois.1 Since UA’s high levels officers direct

its activities from Chicago, UA’s principal place of business lies in, and it is a citizen of, the State

of Illinois.

          6.     Importantly, “[a] non-forum defendant may remove an otherwise removable case

even when a named defendant who has yet to be ‘properly joined and served’ is a citizen of the

forum state.” Tex. Brine Co. v. Am. Arbitration Ass’n, 955 F.3d 482, 487 (5th Cir. 2020). Since

Defendant Association of United Flight Attendants has not yet been properly joined and served,

the Court need not consider its citizenship in determining that it has diversity jurisdiction of this

matter.

                                              D.
                           The Amount in Controversy Exceeds $75,000.

          7.     To determine the amount in controversy, the Court must only look at the face of the

plaintiff’s complaint. St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).

In this matter, Obeginski’s original petition alleges, “the amount in controversy (exceeding at a

minimum over $300,000) is within this Court’s jurisdiction.” See Ex.2 ¶5. By Obeginski’s own

admission, the amount in controversy exceeds the jurisdictional amount of $75,000.

          8.     Because complete diversity of citizenship exists and the amount in controversy

exceeds $75,000, this Court has original jurisdiction of this matter under 28 U.S.C. § 1332.

Removal is therefore proper. 28 U.S.C. § 1441(a)-(b).




1
    https://www.ilsos.gov/corporatellc/CorporateLlcController (File Number 52199484) (attached at Ex.7).
      Case 4:21-cv-02468 Document 1 Filed on 07/30/21 in TXSD Page 5 of 6




                                    IV.
             VENUE, NOTICE, AND COMPLIANCE WITH LOCAL RULE 81

       9.      Venue properly lies with the Southern District of Texas, Houston Division because

Harris County, Texas, where Obeginski filed her original petition, falls within this district and

division. 28 U.S.C. §1441(a); 28 U.S.C. §124(b)(2).

       10.    UA will promptly file a notice of filing of notice of removal with the 133rd Judicial

District Court of Harris County, Texas and will serve a copy of the filing on Obeginski through

her attorney. 28 U.S.C. § 1446(d).

       11.    UA has identified the exhibits accompanying this notice of removal in Paragraph

1, above.

       12.    If Obeginski seeks remand of this case to state court, UA respectfully requests that

the Court provide an opportunity for further briefing and argument before issuing a remand order.

If the Court decides to issue a remand order, UA respectfully requests that the Court retain

jurisdiction and certify any remand order for interlocutory review. 28 U.S.C. §1292(b).

                                            V.
                                        CONCLUSION

       13.    The Court has original jurisdiction over this matter because the parties are citizens

of different states and the amount in controversy exceeds $75,000, 28 U.S.C. §1332(a). For these

reasons, UA has properly removed this case from state court to this Court. 28 U.S.C. §1441.
      Case 4:21-cv-02468 Document 1 Filed on 07/30/21 in TXSD Page 6 of 6




                                                       Respectfully submitted,

                                                       THE MISRA LEGAL GROUP



                                                       By: /s/ Amit K. Misra
                                                          Amit K. Misra, Esq., P.C.
                                                          State Bar of Tex. No. 00795534
                                                          639 Heights Boulevard
                                                          Houston, Texas 77007
                                                          832-723-4776 Telephone
                                                          832-476-9656 Telecopier
                                                          amit@misralegal.com

                                                       ATTORNEY FOR DEFENDANT
                                                       UNITED AIRLINES, INC.

                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of July, 2021, a copy of the foregoing was filed with the
Clerk of Court and served to the following counsel of record via CM/ECF:

       Dean J. Schaner
       Schaner Law Firm
       5313 Pocahontas Street
       Bellaire, Texas 77401
       deanschaner@schanerlawfirm.com



                                                       /s/ Amit K. Misra
                                                       Amit K. Misra
